                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMERICAN HONDA FINANCE CORP.                     :
             Plaintiff,                          :
                                                 :
          v.                                     :       Civ. No. 20-3267
                                                 :
TOWNSHIP OF ASTON, et al.                        :
              Defendants.                        :

                                            ORDER

       AND NOW, this 30th day of June, 2021, upon consideration of the Parties’ Cross-Motions

for Summary Judgment (Doc. Nos. 26, 27), their Responses (Doc. Nos. 28, 29), and Plaintiff’s

Reply (Doc. No. 30) it is hereby ORDERED that:

   1. Plaintiff’s Motion for Summary Judgment (Doc. No. 27) is GRANTED;

   2. Defendant’s Motion (Doc. No. 26) is DENIED;

   3. JUDGMENT IS ENTERED in favor of Plaintiff. A declaratory judgment shall ISSUE

       that Aston Township’s custom and practice in seizing and impounding vehicles is

       unconstitutional;

   4. Plaintiff may file a renewed Motion for damages no later than July 7, 2021;

   5. Defendant shall respond to the Motion for damages no later than July 15, 2021;

   6. The Court will consider the appointment of a Special Monitor to ensure that Aston changes

       its unconstitutional practices. See Fed. R. Civ. P. 53.



                                                             AND IT IS SO ORDERED:

                                                             /s/ Paul S. Diamond
                                                             _________________________
                                                             Paul S. Diamond, J.
